Citation Nr: 0711970	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-27 908	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for acne, presternal 
area (chest) (skin disability).

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection or left knee 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1968 and from March 1982 to February 2001, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and two 
Purple Heart Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision that, 
among other actions, reactivated the veteran's entitlement to 
VA compensation benefits for his acne of the presternal area, 
which was suspended due to his return to active duty and 
rated as noncompensably disabling from September 28, 1968, to 
March 1, 1982, and denied service connection for right elbow 
and left knee disabilities.  

In October 2003, because the veteran relocated to New York, 
his claims folder was transferred to the Buffalo, New York, 
RO.

In April 2004, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge at the local VA office.  

In February 2005, the Board adjudicated numerous claims that 
are no longer pending.  In that decision, the Board remanded 
his skin, right elbow and left knee claims for further 
development.

The veteran's right elbow and left knee claims are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the course of this appeal, the veteran's skin 
disability has been productive of episodic itching involving 
an extensive area.  

2.  The preponderance of the evidence shows that, overall, 
under ordinary conditions, the veteran's skin disability is 
not manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.

3.  The preponderance of the evidence indicates that, 
overall, since August 30, 2002, under ordinary conditions, 
the veteran's service-connected skin disability does not 
affect an area of more than 20 to 40 percent of the entire 
body or more than 20 to 40 percent of exposed areas, or that 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required.

4.  The medical evidence shows that the veteran's skin 
disability is not manifested by deep acne, i.e., deep 
inflamed nodules and pus-filled cysts.

5.  The veteran's skin disability is not productive of tender 
or painful scars or disfigurement

6.  The veteran's skin disability is not productive of 
limitation of motion.


CONCLUSION OF LAW

The criteria for a 10 percent rating for skin disability have 
been met.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7806, 7828 (2001, 2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In a March 
2004 letter, the RO explained to the veteran that he needed 
to submit medical evidence showing that his skin disability 
had "increased in severity."  See Overton v. Nicholson, 20 
Vet. App. 427, 440-41 (2006).  

In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  In a 
February 2006 letter, VA informed him that he could file 
and/or identify medical and/or lay evidence in support of his 
claim, and in a signed November 2006 statement, the veteran 
expressed his understanding of the need to do so.  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The AMC provided the veteran with these criteria in 
September 2006 correspondence.  As such, the Board finds that 
VA has complied with the duty to notify set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
Board also notes that the veteran's service medical records 
have been obtained, and he was afforded VA examinations in 
May 2003 and March 2006 to determine the nature, extent, 
severity and manifestations of his skin disability.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background and Analysis

The service medical records show that the veteran was treated 
for heat rash on his legs and buttocks.  When examined by VA 
in January 1969, the veteran, who served in combat, reported 
that he had skin problems during service.  He indicated that 
he had a rash on his back and chest, as well as jungle rot on 
his face, during service.  He stated that the rash had 
recurred, and the examination revealed lesions on his chest 
and neck; however, his back was asymptomatic.  The physician 
diagnosed the veteran as having acne, presternal area, and 
jungle rot, left jaw, with a mild scar.

In a February 1969 rating decision, the RO granted service 
connection for acne, presternal area, and assigned a 
noncompensable evaluation under former Diagnostic Code 7899, 
effective September 28, 1968.  In doing so, the RO noted the 
service medical record findings and those found on the 
January 1969 VA examination.

Because the veteran entered his second period of active duty 
in March 1982, his compensation payments were suspended, and 
in the November 2001 rating decision on appeal, the RO 
reactivated the veteran's entitlement to VA compensation 
benefits, but confirmed and continued the noncompensable 
rating under former Diagnostic Code 7806, effective March 1, 
2001.

In his statements and testimony, the veteran contends that a 
compensable rating is warranted for this condition because it 
is manifested by chronic and recurrent rashes that are 
productive of itching and tingling.  He also reports that the 
condition is very sensitive to sunlight and that the 
condition is more disabling during warm weather.

During the course of this appeal, the veteran was formally 
examined by VA in May 2003 and March 2006, and in April 2004 
testified at a Board hearing.  

The May 2003 VA examination was conducted at the Little Rock, 
Arkansas, VA Medical Center.  The examination report shows 
that the veteran complained of having acne and many "red 
hair bumps."  The physician stated that the veteran had some 
deep violaceous nodules of his bilateral buttock, covering 
approximately 25 to 50 percent of his total body surface 
area.  The examiner reported that the veteran did not have 
acne, and instead had keratosis pilaris, which she explained 
was a follicular occlusion that was very common and could be 
symptomatic; among other symptoms, the physician noted that 
the skin disability was manifested by itching.

At the April 2004 Board hearing, the veteran testified that, 
since serving in Vietnam, he had a chronic and recurrent skin 
condition that was very sensitive to exposure to the sun and 
warm weather conditions.  He reported that the condition was 
episodic and manifested by a rash on his face, chest and 
back, and that when he perspired it was productive of itching 
and tingling.

The March 2006 VA examination, which was conducted at the 
Syracuse, New York, VA Medical Center, revealed that the 
veteran's skin condition was asymptomatic.  The examiner, who 
noted that she had reviewed the claims folder, reported that 
there was no evidence of acne or of complaints of superficial 
or deep or inflamed pus-filled cysts.  Instead, the veteran 
complained of not being able to tolerate the sun, explaining 
that if he were exposed to direct sunlight, the condition 
recurs and is manifested by a prickly sensation that persists 
for about two weeks.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that unless the symptoms and/or 
degree of impairment due to a service-connected disability, 
here acne, can be distinguished from any other diagnosed skin 
disorders, e.g., keratosis pilaris, VA must consider all 
symptoms in the adjudication of the claim.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002).  In doing so, VA added a new Diagnostic Code, 
7828, that specifically governs the evaluation of acne.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  VA 
must thus consider the claim pursuant to the former and 
revised regulations during the course of this appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

The veteran's skin disability is currently evaluated as 
noncompensably disabling under Diagnostic Code 7806.  
Pursuant to the criteria in effect prior to August 30, 2002, 
a noncompensable rating was warranted where the disability 
was productive of slight, if any, exfoliation, exudation, or 
itching, provided the condition is on a nonexposed area or 
small surface.  A 10 percent evaluation was warranted where 
the skin disability was productive of exfoliation, exudation 
or itching involving an exposed surface or extensive area.  A 
30 percent rating required that the disability was manifested 
by exudation or constant itching, extensive lesions, or 
marked disfigurement.  A maximum 50 percent evaluation 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or an exceptionally 
repugnant condition.

Pursuant to the current criteria set forth in Diagnostic Code 
7806, if the skin disability covers an area of less than 5 
percent of the entire body, or if less than 5 percent of 
exposed areas affected, and no more than topical therapy is 
required during the past twelve-month period, a 
noncompensable rating is warranted.  If the condition covers 
an area of at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or requires intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  

A 30 percent rating provides requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past twelve-month period.

The revised criteria include a diagnostic code specifically 
applicable to acne, DC Diagnostic Code 7828.  This code 
provides that superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent warrants a noncompensable 
rating.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or deep acne other than on the face and neck warrants a 10 
percent rating.  Finally, deep acne affecting 40 percent or 
more of the face and neck warrants a 30 percent rating.  

Based on a careful review of the lay and medical evidence, 
the Board finds that the veteran's skin disability warrants a 
10 percent rating under former Diagnostic Code 7806 for skin 
disability productive of itching involving an extensive area.  
The Board finds that a higher rating under this code is not 
warranted as the veteran acknowledges that the condition is 
not productive of constant itching, extensive lesions, or 
marked disfigurement.  

In reaching this conclusion, the Board notes that evidence 
shows that since his discharge from his initial period of 
active duty he has reported having chronic and recurrent skin 
symptoms affecting his back and chest, as well as his 
buttocks.  The Board notes, however, that the evidence, both 
lay and medical, shows that the condition is sensitive to 
both sunlight and climate, and that with the exception of the 
May 2003 VA examination, which was performed in Arkansas, the 
only complaints are itching and tingling, especially after 
exposure to the sun.  Further, the Board reiterates that the 
veteran's symptoms only arise during hot weather, or when he 
fails to wear protective garments when he is exposed to the 
sun; however, the veteran testified that he always makes sure 
to wear protective garments.  Thus, a 10 percent rating under 
former Diagnostic Code 7806 encompasses the complaints of 
itching and prickliness as well as the periods of inactivity, 
i.e., it most closely approximates the overall severity of a 
disability that waxes and wanes based on his exposure to 
sunlight and warm weather conditions.  See Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994) (skin disabilities have active 
and inactive periods).  

The Board acknowledges that the May 2003 examination report 
suggests that the disability might warrant a rating in excess 
of 10 percent.  Given the veteran's testimony, however, in 
which he reports that the condition is especially sensitive 
to sunlight and warm temperatures and that he is extremely 
diligent about protecting himself from these conditions, the 
Board finds that the May 2003 findings are not representative 
of his current disability.  Moreover, the Board takes notice 
that the veteran has relocated to New York and at the hearing 
denied using any medication to treat the disability.  Thus, 
overall, under ordinary conditions of life, the Board finds 
that no more than a 10 percent rating is warranted under 
revised Diagnostic Code 7806.  

The Board has considered whether a higher schedular 
evaluation is warranted under any other code.  Because there 
is no evidence that the veteran's skin disability is 
productive of deep acne, and indeed, the veteran does not 
contend otherwise, a higher rating under Diagnostic Code 7828 
is not warranted.  Further, there are no other applicable 
codes under which to evaluate the veteran's skin disability.

The Board also finds that the schedular criteria are not 
inadequate to evaluate the disability so as to warrant 
assignment of an evaluation higher than that granted in this 
decision on an extraschedular basis.  There is no showing 
that his skin disability has resulted in marked interference 
with employment beyond that contemplated in the above rating.  
There is also no indication that the disability has 
necessitated frequent, let alone any periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for acne, presternal 
area, is granted.


REMAND

Also before the Board are the veteran's claims of service 
connection for right elbow and left knee disabilities.  
Although the Board previously remanded these claims in 
February 2005, for the reasons set forth below, the Board 
regretfully must again remand these issues for further 
development.

Right elbow

In his statements and testimony, the veteran essentially 
reports that he began having right elbow problems during 
service and that they have been chronic since that time.  

As the Board noted in the February 2005 remand, the service 
medical records show that in seeking treatment for his right 
elbow in June 1989, the veteran stated that he had injured 
his right elbow the prior month, and that after examining the 
veteran, an examiner diagnosed him as having right lateral 
epicondylitis.  The Board also noted that the service records 
reflect that in May 2000 he sought treatment for right elbow 
problems and reported having a three-year history of right 
elbow pain.  Based on his examination, a service examiner 
diagnosed the veteran as having right lateral epicondylitis 
and he was given a physical profile.  He continued to seek 
treatment for this condition in June and October 2000.

The veteran has been afforded three VA examinations during 
this appeal.  At a December 2000 VA examination, he stated 
that in 1995, as he was pulling some mats out of a truck, he 
felt pain over the lateral epicondyle of the right elbow.  He 
indicated that was seen by a physician who did not prescribe 
any treatment.  The veteran complained of having an aching in 
his right elbow when he drove for more than an hour or with 
heavy lifting.  X-ray study revealed no fracture, 
dislocation, or bony abnormality involving the right elbow, 
and he was diagnosed as having right lateral epicondylitis by 
history.

A May 2003 VA examination report shows that the veteran 
continued to complain of having pain over the lateral 
epicondylar area with activity, and reiterated that the 
condition had its onset several years earlier when he was 
pulling some heavy objects.  He denied having receiving 
treatment, other than a strap that he occasionally wore on 
his forearm, and the examination was negative except for 
tenderness over the lateral epicondyle.  X-ray study revealed 
normal bones and joints with no effusion.  The diagnosis was 
lateral epicondylitis of the right elbow.  Subsequent to 
offering this impression, the examiner opined that the 
veteran's condition "was not result of his military 
service."  The examiner offered no rationale in support of 
his conclusion, and because he had not had the opportunity to 
review the claims file, including, as the Board pointed out, 
service medical records showing complaints of and treatment 
for right elbow symptoms, the Board found that given the 
evidence of elbow symptoms in service and a current 
diagnosis, a new VA examination was necessary to ascertain, 
after a review of the relevant service medical records, the 
etiology or onset of the disability.

Pursuant to the Board's remand instructions, in March 2006 he 
was afforded a VA examination to determine the etiology and 
onset of his right elbow disability.  The veteran reported 
having right elbow problems that were exacerbated by physical 
activity.  As in May 2003, the examination revealed 
tenderness to palpation to the lateral side of the joint.  
Although this finding is consistent with the service medical 
entries noted above and the findings of the May 2003 VA 
examination, the impression of the nurse practitioner was 
"normal right elbow exam."

Thus, the evidence shows in-service treatment for right elbow 
problems that was diagnosed during service as right lateral 
epicondylitis; a continuity of right elbow complaints since 
service; a December 2000 VA examination report reflecting a 
diagnosis of right lateral epicondylitis, by history, i.e., 
suggesting that he had no current disability; a May 2003 VA 
examination report showing a diagnosis of lateral 
epicondylitis of the right elbow but an examiner's opinion, 
without any rationale, that the condition "was not result of 
his military service"; and a March 2006 VA examination 
report that is internally inconsistent in showing positive 
clinical findings (similar to those noted in service and 
reported by the May 2003 VA examiner) but a diagnosis of no 
current disability.  

Left knee

In his statements and testimony, the veteran essentially 
reports that he began having left knee problems during 
service and that they have been chronic since that time.  

In the February 2005 remand, the Board observed that in 
January 2000, the veteran received treatment for occasional 
knee pain.  The service examiner diagnosed him as having 
chronic bilateral knee pain.  In May 2000, he again sought 
treatment for bilateral knee pain and X-ray study disclosed 
that he had degenerative joint disease and he received a 
profile.  At a November 2000 retirement examination, however, 
no abnormalities were found.  

At a December 2000 VA examination, the veteran reported 
having left knee problems since 1990, and stated that 
although he reported to sick call for knee problems, he 
received no treatment.  X-ray study of the left knee was 
negative and the examiner diagnosed him as having knee strain 
by history.

At a May 2003 VA joint examination, the veteran reported 
having continued left knee symptoms, and although the 
examination was essentially negative, X-ray study revealed 
minimal lateral joint compartment narrowing on the left and 
the diagnosis was mild left genus valgus.  The examiner 
opined that the veteran's condition "was not result of his 
military service."  He offered no rationale in support of 
his impression, and since he had not reviewed the claims 
folder, and given the in-service symptoms and current 
diagnosis of left knee disability, the Board concluded 
another VA examination was necessary to adjudicate the 
appeal.  

Pursuant to the Board's remand instructions, in March 2006 he 
was afforded a VA examination to determine the etiology and 
onset of his left knee disability.  The veteran reported 
having continued left knee problems that were exacerbated by 
physical activity.  In the report, the examiner referred to 
both the veteran's right knee, for which the Board denied 
service connection in February 2005, as well as his left 
knee, so it is unclear which knee was being examined.  The 
examiner diagnosed the veteran as having chondrocalcinosis of 
the left knee and opined that the condition was not as likely 
as not related to military service.  She offered no rationale 
in support of her assessment, and since the examiner 
interchangeably referred to his right and left knees, the 
Board finds that the examination report is internally 
inconsistent and not adequate for rating purposes.  

Conclusion

Under the law, the Board is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In light of the above, 
further development is required because the medical evidence 
of record does not contain sufficient information to address 
the required legal inquiry, i.e., whether the veteran has 
right elbow and/or left knee disability that is related to 
service.  Thus, it is incumbent on the Board to remand this 
matter to supplement the record prior to adjudicating these 
claims.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); 
Colvin v. Derwinski, 1 Vet. App. at 175; see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  On remand, the 
examiner who prepared the March 2006 VA examination report, 
or a suitable replacement, must opine as to whether it is at 
least as likely as not that the veteran has right elbow 
and/or left knee disability that is related to his documented 
in-service complaints and diagnoses, accompanied by a 
rationale in support of that impression.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran's 
claims folder to the examiner who 
conducted the March 2006 VA joints 
examination, or if the examiner is no 
longer available, a suitable replacement, 
to request that she prepare an addendum 
to her report.  The veteran need not be 
re-examined unless an examination is 
deemed necessary.  If a physical 
examination is deemed necessary, all 
indicated testing should be accomplished.  
The claims files should be made available 
to and reviewed by the examiner.  

The examiner should discuss the veteran's 
pertinent in-service and post-service 
medical evidence of right elbow and left 
knee disability and his documented 
complaints of a continuity of right elbow 
and left knee symptomatology since 
service and opine as to whether it is at 
least as likely as not that any right 
elbow disability found to be present, and 
particularly, right lateral 
epicondylitis, is etiologically related 
to or had its onset during service.  The 
examiner also should state whether it is 
at least as likely as not that any left 
knee disability found to be present is 
etiologically related to or had its onset 
during service.  

All examination findings and a complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

2.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


